10/17/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs September 4, 2019

               STATE OF TENNESSEE v. WILLIAM PRICHARD

                 Appeal from the Circuit Court for Hardeman County
                    No. 17-CR-22        J. Weber McCraw, Judge
                      ___________________________________

                            No. W2019-00270-CCA-R3-CD
                        ___________________________________


Defendant, William Prichard, was convicted by a jury of aggravated assault resulting in
death. The trial court sentenced Defendant to a term of fifteen years. On appeal,
Defendant argues that the evidence was insufficient to sustain his conviction of
aggravated assault and that Defendant should be granted a new trial because the finding
of the jury is against the weight of the evidence presented, and the trial judge failed to act
as the thirteenth juror. After conducting a full review of the record, we affirm the
judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ALAN E. GLENN and
ROBERT L. HOLLOWAY, JR., JJ., joined

Ross Mitchell, Savannah, Tennessee, for the appellant, William Prichard.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Mark E. Davidson, District Attorney General; and Joe Van Dyke,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                           Factual and Procedural Background

       Defendant was indicted by the Hardeman County Grand Jury of one count of
aggravated assault resulting in death. At trial, which commenced on January 9, 2018, the
following facts were adduced.
        On August 26, 2016, Defendant and the victim, William Hancock, were inmates at
the Hardeman County Correctional Facility. Steve Young, also an inmate, testified that
he and Mr. Hancock were standing near the microwaves in their pod. Defendant came
down the stairs yelling “I’m going to get you.” Mr. Young stated that he took notice and
stepped in between Defendant and Mr. Hancock, facing Defendant. Defendant put his
hand on Mr. Young’s left shoulder, jumped over Mr. Young, and punched Mr. Hancock
in the face with his right hand. Mr. Young testified that when he turned around, Mr.
Hancock was lying on the floor. Mr. Young gave a statement to the correctional facility
officials at the time and identified Defendant as the person who hit Mr. Hancock. Mr.
Young did not recognize Defendant in the courtroom but was able to recognize him from
a photograph taken closer to the time of the offense.1

        Mark Gallady, another inmate, testified that he witnessed Mr. Young jumping in
between Mr. Hancock and Defendant. Mr. Gallady stated that he saw Defendant hit Mr.
Hancock in the face and that Mr. Hancock “fell straight back, [and] smacked his head
right on the floor.” Mr. Gallady testified that Mr. Hancock had not been acting strangely
or depressed in the days leading up to the incident, that “[h]e seemed like the same old
guy we was used to being around.” Mr. Gallady stated that it was a matter of moments
before the correctional officer arrived and directed all inmates to their cells. The inmates
were placed on lockdown. A nurse arrived a couple of minutes later. Mr. Gallady also
testified that prior to the incident, the floor was dry and did not have any puddles of
water. Mr. Gallady identified Defendant in the courtroom as the individual who hit Mr.
Hancock.

        Correctional Officer Cassie Graham testified that she was in the “JDF Sally Port”
when the attack occurred and that she was on the scene of the incident within thirty
seconds. Officer Graham did not witness Defendant hit Mr. Hancock. Officer Graham
found Mr. Hancock lying on the ground and then proceeded to lockdown the other
inmates to assess the situation. While getting the inmates into their cells, Officer Graham
testified that Defendant told her that “[he] done [sic] it.” Officer Graham testified that
there were cameras in the pod, but she did not know if there was any video footage of the
incident.

        Kelsey Gates, an investigator at the Hardeman County Correctional Facility,
testified that she became involved in the investigation because it was likely that an inmate
was going to die as a result of injuries sustained in an incident. Officer Gates developed
Defendant as a suspect during her investigation. Officer Gates read from a statement that
she took from Defendant:

       1
         At the time of trial, Defendant had longer hair that had gone gray, had grown a beard, and wore
glasses. At the time of the offense, Defendant had no beard, his head was shaved, and he did not wear
glasses.
                                                  -2-
       When we came out of chow we had words. We were pushing each other
       and he slipped in the water by the microwave and fell. We were arguing
       about him pushing past me in chow when we left.

Officer Gates interviewed every inmate in the pod and concluded that Mr. Hancock was
hit in the face by Defendant and that Mr. Hancock did not slip on water after being
pushed. Officer Gates indicated that no correctional officers witnessed the event and that
the event was not captured on video.

        Ollie Herron, a nurse practitioner at Hardeman County Correctional Facility, was
certified as an expert in the field of general medical practice at the trial. She testified that
she received a call from her subordinate, Ms. McCarty, a registered nurse at the facility,
related to the incident with Mr. Hancock. Ms. Herron gave Ms. McCarty instructions to
“stabilize the patient as much as [they] could, provide oxygen, start an IV, [and] call
EMS.” Based on Mr. Hancock’s medical report, Ms. Herron testified that Mr. Hancock
was found lying on the floor with blood around his head. Mr. Hancock was then
transferred to medical on a stretcher. He had several head injuries, including a three-inch
long cut that was one-quarter inch deep. His right eye was swollen and had begun to turn
blue. Mr. Hancock was awake but not responding to commands and had thrown up blood
twice. Ms. Herron testified that Mr. Hancock took Coumadin, a medication that would
have caused him to bleed more than other individuals. When the emergency medical
personnel arrived, they took Mr. Hancock to the hospital in Jackson, Tennessee, due to
the severity of his injuries. Based on her medical knowledge, Ms. Herron concluded that
Mr. Hancock died from the head wounds.

        Dr. Tom Deering, a forensic pathologist, testified that he performed the autopsy on
Mr. Hancock. Based on Dr. Deering’s findings, Mr. Hancock suffered from blunt force
trauma injuries to his head. Dr. Deering testified that Mr. Hancock had not simply
collapsed with his legs buckling but that he fell like a tree. There was bleeding in two
different areas of Mr. Hancock’s brain. Dr. Deering testified that force of the injury
fractured small bones around Mr. Hancock’s eyes and caused his eyes to blacken. Mr.
Hancock suffered from brain swelling that caused the brain to herniate, and the hernia
damaged the central structures of the brain and caused Mr. Hancock’s death. Dr. Deering
testified that Mr. Hancock “broke his skull due to a fall.” Dr. Deering stated that he had
seen almost this exact same fact pattern happen numerous times during his career.

      Defendant testified that he had nothing against Mr. Hancock and that they talked
and watched television together. Defendant stated that Mr. Hancock had been acting
depressed before the incident. Defendant testified that on the day of the incident,
someone grabbed his leg and almost tripped him. He said he did not know if it was Mr.
Hancock, but Defendant told Mr. Hancock, “I told you about putting your hand on me”
                                              -3-
and “just leave me alone.” Defendant testified that Mr. Hancock came towards him while
they were standing near the microwave. Mr. Hancock threw a cup of coffee in front of
Defendant. Defendant stated that Mr. Hancock then bent his head backwards and
“dropped his head in the floor.” Defendant testified that Mr. Hancock tried to kill
himself by falling on the floor and “set [Defendant] up with an aggravated assault
charge.” Defendant stated that he did not tell Officer Graham that he had done it.
Defendant testified that Mr. Young, Mr. Gallady, Officer Graham, and Ms. Gates were
all lying.

       The jury convicted Defendant of aggravated assault resulting in a death. The trial
court sentenced Defendant to fifteen years as a career offender. Defendant filed a timely
motion for new trial, and the trial court denied the motion. It is from this conviction that
Defendant now appeals.

                                          Analysis

                               I. Sufficiency of the Evidence

       Defendant argues that the evidence presented at trial was insufficient to support
his conviction for aggravated assault. The State argues the evidence was sufficient to
support the jury’s verdict.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged
to review that claim according to certain well-settled principles. The relevant question is
whether any rational trier of fact could have found the accused guilty of every element of
the offense beyond a reasonable doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia,
443 U.S. 307, 319 (1979). The jury’s verdict replaces the presumption of innocence with
one of guilt; therefore, the burden is shifted onto the defendant to show that the evidence
introduced at trial was insufficient to support such a verdict. State v. Reid, 91 S.W.3d
247, 277 (Tenn. 2002). “‘A guilty verdict by the jury, approved by the trial court,
accredits the testimony of the witnesses for the State and resolves all conflicts in favor of
the prosecution’s theory.’” Id. (quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997)). Therefore, the prosecution is entitled to the “‘strongest legitimate view of the
evidence and to all reasonable and legitimate inferences that may be drawn therefrom.’”
State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (quoting State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Questions concerning the “‘credibility of the witnesses, the
weight to be given their testimony, and the reconciliation of conflicts in the proof are
matters entrusted to the jury as the trier of fact.’” State v. Wagner, 382 S.W.3d 289, 297
(Tenn. 2012) (quoting State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). It is not
the role of this Court to reweigh or reevaluate the evidence, nor to substitute our own
inferences for those drawn from the evidence by the trier of fact. Id. The standard of
review is the same whether the conviction is based upon direct evidence, circumstantial
                                            -4-
evidence, or a combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011); State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

        Aggravated assault as charged in the indictment occurs when a person
intentionally or knowingly commits an assault and the assault results in the death of
another. T.C.A. § 39-13-102(a)(1)(A)(ii). A person commits assault when the person
intentionally, knowingly, or recklessly causes bodily injury to another or intentionally or
knowingly causes another to reasonably fear bodily injury.. T.C.A. § 39-13-101(a)(1)-
(a)(2).

       The evidence presented in this case, in the light most favorable to the State, shows
that Defendant jumped over Mr. Young and punched Mr. Hancock in the face, causing
him to fall back “like a tree.” Two eyewitnesses, Mr. Young and Mr. Gallady, testified to
the assault. It is undisputed that Mr. Hancock hit his head on the floor and died from the
injuries he sustained. Even though Defendant testified that Mr. Hancock deliberately fell
to harm himself, the jury, by its verdict, accredited the testimony of Mr. Young and Mr.
Gallady. Because a rational juror could determine that Defendant punched Mr. Hancock,
causing Mr. Hancock to fall, hit his head, and die, the evidence is sufficient to sustain
Defendant’s conviction.

                                    II. Thirteenth Juror

       Defendant also argues that the jury and the judge, as the thirteenth juror, reached a
factual determination that is contrary to the weight of the evidence presented at trial and
that Defendant is due a new trial. The State argues that the evidence presented at trial is
sufficient to support the verdict.

       Tennessee Rule of Criminal Procedure 33(d) provides that “[t]he trial court may
grant a new trial following a verdict of guilty if it disagrees with the jury about the weight
of the evidence.” This rule “‘imposes upon a trial court judge the mandatory duty to
serve as the thirteenth juror in every criminal case’” and makes “‘approval by the trial
judge of the jury’s verdict as the thirteenth juror . . . a necessary prerequisite to
imposition of a valid judgment.’” State v. Biggs, 218 S.W.3d 643, 653 (Tenn. Crim. App.
2006) (quoting State v. Carter, 896 S.W.2d 119, 122 (Tenn. 1995)). “‘[T]he trial court
must weigh the evidence and grant a new trial if the evidence preponderates against the
weight of the verdict.’” Id. (quoting State v. Blanton, 926 S.W.2d 953, 958 (Tenn. Crim.
App. 1996)). Our supreme court has explained as follows:

       In evaluating the legal sufficiency of the evidence, the judge determines
       whether all the necessary elements of the offense have been made out,
       whether the defendant’s identity has been established and whether the proof
       demonstrates the existence of a valid defense. In doing so, the court is
                                             -5-
       required to view the evidence in the light most favorable to the verdict,
       giving the prosecution the benefit of all inferences reasonably to be drawn
       from the evidence. . . .

       An inquiry into the weight of the evidence is entirely different. The trial
       judge does not have to view the evidence in the light most favorable to the
       prosecution; he may weigh the evidence himself as if he were a juror and
       determine for himself the credibility of the witnesses and the preponderance
       of the evidence.

State v. Ellis, 453 S.W.3d 889, 899 (Tenn. 2015) (quoting State v. Johnson, 692 S.W.2d
412, 415 (Tenn. 1985) (Drowota, J., dissenting)).

        Because “[a]ppellate courts are ill-suited . . . to assess whether the verdict is
supported by the weight and credibility of the evidence . . . , the accuracy of a trial court’s
thirteenth juror determination is not a subject of appellate review.” State v. Moats, 906
S.W.2d 431, 435 (Tenn. 1995). Although the duty is mandatory, the trial court is not
required to make an explicit statement on the record that it has fulfilled its duty to act as
thirteenth juror, and appellate courts may presume that the trial court has approved the
verdict when it overrules a motion for new trial without comment. Biggs, 218 S.W.3d at
653 (citing Carter, 896 S.W.2d at 122; State v. Brown, 53 S.W.3d 264, 274 (Tenn. Crim.
App. 2000)). “[O]nly when the record contains statements indicating that the trial court
failed to act as the thirteenth juror or misconstrued its authority under that rule” may an
appellate court grant a new trial. Moats, 906 S.W.2d at 435.

       At the hearing on the motion for a new trial, the trial court found “that the jury
acted appropriately in rendering its verdict. The [c]ourt did accept the verdict at the time
and continues to accept it.” Therefore, the trial court fulfilled its duty as thirteenth juror,
and Defendant is not entitled to relief.

                                         Conclusion


       Based on the foregoing, we affirm the judgment of the trial court.



                                               ____________________________________
                                               TIMOTHY L. EASTER, JUDGE




                                             -6-